Wiest, J.
(dissenting). I cannot agree with the
conclusion reached by Mr. Justice Stone in this case. If it can be said that the fastening of the ice upon *635the neck and the consequent injury to the spine was no more than an incident likely to happen to a fireman in severely cold weather, while pursuing his employment, then I am ready to concede that it was no accident within the meaning of our compensation act. The injury to the spine was occasioned by a most extraordinary mishap. We may accept the postulate that, in the eye of the law, there is no accident in the absence of violence, casualty or vis major and yet bring this case within the rule.
There is evidence supporting the finding that the ice fastened to the neck of the deceased caused a hurt to his spine and thereby occasioned his death. If the deceased had hurt his spine in exerting himself at the fire it would have been an accident. The ice upon his neck exercised external violence and injured his spine and caused his death, according to the opinion of one medical witness. This traumatic violence takes the case out of the holdings cited by my Brother.
I am of the opinion that, under the evidence, the board properly determined that the deceased met with an accident within the meaning of our law, and the award should be affirmed.
Moore, J., concurred with Wiest, J.